Citation Nr: 1211948	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-38 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for nail fungus of the hands.

2.  Entitlement to service connection for nail fungus of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Indianapolis, Indiana.

A November 2009 Board decision denied the Veteran's claims.  The Veteran appealed the Board decision, and a September 2011 decision of the United States Court of Appeals for Veterans Claims (Court) vacated the November 2009 Board decision and remanded these matters to the Board for further review.  

The Board notes that the November 2009 Board decision also denied separate claims for service connection for hearing loss and for a hernia, which claims were not appealed by the Veteran to the Court (as noted by the Veteran in his Court brief involving the matters herein, see note 1).  At the outset of its September 2011 decision, the Court noted that the issues of entitlement to service connection for hearing loss and for a hernia were considered abandoned on appeal.  Therefore, the November 2009 Board decision denying those issues became final and these matters are therefore not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from May 1967 to June 1971.  He claims that he has nail fungus of the hands and feet as a result of damp weather during his service in England between 1967 and 1970.  He asserts that the weather was so damp that he was issued an extra pair of boots to keep his feet dry.  See Notice of Disagreement, January 2005.  He reports "I have treated myself with over-the-counter medication for years.  I have never been able to control it."  See id.

The Veteran's service treatment records are silent as to any complaints of any nail problems.  The first medical record of complaint in the claims file is a March 2004 private treatment record from Dr. J.L. that reflects a diagnosis of tinea infection of the fingernails and toenails.  Subsequent VA and private treatment records reflect that the Veteran has continued to be followed for fingernail and toenail fungal conditions.  See VA Treatment Record, November 2005 (tinea unguium and pedis); Private Treatment Record, April 2004 (Dr. J.L.; tinea of toenails improving but left thumb slower to respond).  In addition, a March 2006 general VA examination report reflects diagnosed onychomycosis of the toenails.

As noted above, in November 2009, the Board previously denied the Veteran's claims, the Veteran appealed to the Court, and a September 2011 Court decision vacated and remanded these matters to the Board for further review.  The basis for the Court's September 2011 decision was, in sum, that because there was evidence indicating a current fingernail and toenail fungal condition, and because the Veteran, who is competent to report symptoms capable of lay observation, asserted that he experienced symptoms in service and post-service "for years" thereby "indicating that there may be a nexus between the appellant's service and his disorder," the Board erred by not providing the Veteran with a VA examination as required under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) or more thoroughly explaining the reasons and bases why one was not required.

The Board also acknowledges that the Veteran, by way of his representative, contended in his September 2010 Court brief that his statements in his January 2005 notice of disagreement that he has experienced symptoms "for years" and treated them with over-the-counter medications but "has never been able to control it" constituted an assertion of continuity of symptomatology. 

In light of all of the above, the Board finds that a remand is necessary so that the Veteran may be provided with a VA examination relating to his claims.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of any fingernail or toenail fungal condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current fingernail or toenail fungal condition had its onset in service or is otherwise related to service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any nail fungal condition noted on examination is not found to be related to service, please explain the rationale for such opinion.

Please note that even if there is no active symptomatology found at the time of the examination, the examiner is nevertheless requested to opine as to whether, during any time during the period on appeal, the Veteran has had a fingernail or toenail condition, and if so, whether it may be related to service.  In that regard, please review the entire claims file, particularly the March 2004 and April 2004 private treatment records from Dr. J.L., the November 2005 VA treatment record, and the March 2006 general VA examination report.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


